Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 1 of 9 Page ID
                                 #:3994




                             EXHIBIT H
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 2 of 9 Page ID
                                 #:3995
          JAMES CHARLES HILL; July 10, 2019                                    1



      1                        UNITED STATES DISTRICT COURT

      2                       WESTERN DISTRICT OF WASHINGTON

      3

      4     STATE OF WASHINGTON,                       )
      5                                                )
      6                                  PLAINTIFF,    )
      7     vs.                                        )CASE NO. 3:17-CV-

      8                                                )05806-RJB

      9     THE GEO GROUP, INC.,                       )

     10                                                )

     11                                  DEFENDANTS.   )

     12                                                )

     13

     14                     DEPOSITION OF JAMES CHARLES HILL,

     15                30(b)(6) WITNESS FOR THE GEO GROUP, INC.

     16                              WEDNESDAY, JULY 10, 2019

     17

     18

     19

     20

     21     REPORTER:

     22     JESSICA N. NAVARRO,

     23     C.S.R. NO. 13512

     24     JOB NO:         3441242

     25     PAGES 1 - 256



                  amnuml immum
                  miduon@yommortingnm
                  www.yomreporting.com
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 3 of 9 Page ID
                                 #:3996
          JAMES CHARLES HILL; July 10, 2019                                    2



      1     DEPOSITION OF JAMES CHARLES HILL, TAKEN ON BEHALF OF

      2     PLAINTIFF AT 10:00 A.M., ON WEDNESDAY, JULY 10, 2019, AT

      3     400 SOUTH HOPE STREET, 8TH FLOOR, LOS ANGELES,

      4     CALIFORNIA, BEFORE JESSICA N. NAVARRO, C.S.R. NO. 13512,

      5     PURSUANT TO NOTICE.

      6

      7     APPEARANCES OF COUNSEL

      8

      9     FOR PLAINTIFF:

     10                       OFFICE OF THE ATTORNEY GENERAL
                              BY: ANDREA BRENNEKE,
     11                       ASSISTANT ATTORNEY GENERAL
                              BY:  LA ROND BAKER, ASSISTANT ATTORNEY GENERAL
     12                       800 FIFTH AVENUE, SUITE 2000

     13                       SEATTLE, WASHINGTON,   98104

     14                       206.464.7744

     15                       ANDREA.BRENNEKE@ATG.WA.GOV

     16                       LAROND.BAKER@ATG.WA.GOV

     17

     18     FOR DEFENDANTS:

     19                       HOLLAND & KNIGHT
                              BY:  SHANNON ARMSTRONG, ATTORNEY AT LAW
     20                       BY:  J. MATTHEW DONOHUE, ATTORNEY AT LAW
                              111 S.W. FIFTH AVENUE
     21                       2300 U.S. BANCORP TOWER

     22                       PORTLAND, OREGON   97204

     23                       503.517.2913

     24                       SHANNON.ARMSTRONG@HKLAW.COM

     25                       MATT.DONOHUE@HKLAW.COM




          ald   206 622 UM 1 NO 831 6973
                proftfim@yonireputingmm
                VOICIMMOPOrtiNg.COM
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 4 of 9 Page ID
                                 #:3997
          JAMES CHARLES HILL; July 10, 2019                                         40


      1     you prepared to discuss that?

      2             A           Yes.

      3             Q           All right.        And you are familiar with all

      4     documents and records pertaining to those topics as

      5     well, what GEO keeps and...

      6             A           I can speak to that.

      7             Q           Fantastic.

      8                         Okay.         So, I'm going to ask you to perhaps

      9     start with No. 3 from the deposition notice, the

     10     financial accounting practices.

     11                         Could you please describe the financial

     12     accounting practices at GEO as it pertains to the

     13     Northwest Detention Center and voluntary work

     14     program?

     15             A           Specifically to a voluntary work program?

     16             Q           Well, however you want to start the

     17     process.            I'm sure that there's overlapping analysis

     18     of this, so I'm asking you to describe the financial

     19     accounting practices at GEO.

     20                         MS. ARMSTRONG:         Object to the form.

     21                         THE WITNESS:         So starting specifically

     22     with the voluntary work program, the accounting is

     23     very basic.                This is a pass through experience and

     24     reimbursement from ICE.                   It's tracked by -- based on

     25     the number of detainee participants in the work



                2066226815 I 8008316913
                production@yomreporting.com
                vivicyomrevirting.com
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 5 of 9 Page ID
                                 #:3998
           JAMES CHARLES HILL; July 10, 2019                                       41


       1     program.

       2                          The source document would be the

       3     participation slip.                   Those slips would come to the

       4     business office to be processed and deposited one

       5     dollar to the detainee account.

       6                          The daily totalities listing the detainee

       7     and the deposit is what's the basis for the

       8     reimbursement request to ICE.                    And that

       9     reimbursement request is included on our monthly

     10      bill to the client.                   It is --

     11      BY MS. BRENNEKE:

     12              Q            Go ahead.

     13              A            It is tracked separately.        It is a

     14      pass-through account which offsets the pass-through

     15      expense.             The revenue is tracked separately.         It

     16      does not show up in earned income and there is no

     17      impact to the gross margin.

     18              Q            Okay.        It has a separate CLIN number; is

     19      that correct?

     20              A            That's correct.

     21              Q            Okay.        And what is a CLIN number?

     22              A            CLIN 3 on the contract.

     23              Q            And what does CLIN mean?

     24              A            Contract line item number.

     25              Q            Okay.        So really this is a way that GEO



                 206 622 6 @y I 800 831 69/3
                 production@yomreporting.com
                 www.yomreporting.com
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 6 of 9 Page ID
                                 #:3999
           JAMES CHARLES HILL; July 10,2019                                         42


      1      tracks exactly what was paid to detainees per work

       2     detail that then gets billed to ICE for

       3     reimbursement; correct?

      4              A           That's correct.

                     Q           And you track that on a daily basis for

       6     how many work details were worked?

       7             A           Yes.          With the exception of over the

       8     weekend, that would be consolidated on a Monday or

       9     the next workday.

     10              Q           Sure.         And at the business office are you

     11      receiving -- when you say a participation slip, are

     12      you talking about the handwritten rosters that

     13      people who work in different locations at the NWDC?

     14              A           Are you asking me if I receive them?

     15              Q           Yeah.

     16              A           I do not personally receive them.

     17              Q           Who receives those?

     18              A           The business office at the facility.

     19              Q           At the facility.          Okay.   And then they

     20      create the computerized lists of the detainees that

     21      will be receiving deposits and the total for each

     22      day; is that correct?

     23              A           That's correct.

     24              Q           Do you receive those documents?

     25              A           No.



                 206 622 6815 I 800 831 6973
                 production@yomreporting.com
                 wwcyomreporting.com
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 7 of 9 Page ID
                                 #:4000
           JAMES CHARLES HILL; July 10, 2019                                        43


       1             Q           Okay.         When there is a reimbursement

       2     request to ICE, that's done on a monthly basis more

       3     or less; is that correct?

       4             A           Yes, that's included in the monthly bill.

       5             Q           And when those monthly bills go out, do

       6     you receive copies of those monthly bills?

       7             A           I have access to those monthly bills.

       8             Q           Okay.

       9                         MS. ARMSTRONG:        Andrea, I know you're mid,

      10     I need to take a break just --

      11                         MS. BRENNEKE:        Okay.

      12                         MS. ARMSTRONG:        -- personally.

      13                         MS. BRENNEKE:        Okay.

      14     BY MS. BRENNEKE:

      15             Q           One teeny follow-up question.

      16                         Do you ever audit or review the tracking

      17     of the hours spent, the records of billing to ICE or

      18     the monthly bills?

      19                         MS. ARMSTRONG:        Object to the form.

     20                          THE WITNESS:        I don't believe there's any

      21     hours tracking and I don't personally review the

      22     reconciliation of the bill.

      23     BY MS. BRENNEKE:

      24             Q           Is that done by Ryan Kimble at the

      25     facility level?



                 206 622 6875 I 800 831 6973
                 productIon@yomreporting.com
                 www.yomreporting.com
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 8 of 9 Page ID
                                 #:4001
           JAMES CHARLES HILL; July 10, 2019                                       44


       1             A           Ryan Kimble creates the bill and there's

       2     also a review process at our corporate office prior

       3     to the bill being posted.

       4             Q           And you said there's no tracking of actual

       5     hours worked by the detainees; correct?

      6              A           That's correct.

       7                         MS. BRENNEKE:         Let's take a break.

       8                         MS. ARMSTRONG:         Thank you.

      9                               (Whereupon, a brief recess was taken.)

     10                               (Whereupon, at this point Mr. Donohue

     11                                 joined the proceedings.)

     12     BY MS. BRENNEKE:

     13              Q           Let's go back to the accounting.         So is

     14     there -- you've testified fully to the accounting

     15     practices of the VWP at the NWDC; is that correct?

     16                          MS. ARMSTRONG:        Object to the form.

     17                          THE WITNESS:        Yes.

     18     BY MS. BRENNEKE:

     19              Q           Is there any budgeting for the VWP?

     20              A           Not from GEO.

     21              Q           Okay.         So it's just a basic pass-through

     22     account, so it's an accounting issue only?

     23                          MS. ARMSTRONG:         Object to the form.

     24                          THE WITNESS:         Correct.

     25



                 206 622 6875 1 800 831 6973
                 production@yomreporting.com
                 www.yomreporting.com
Case 5:17-cv-02514-JGB-SHK Document 206-8 Filed 10/28/19 Page 9 of 9 Page ID
                                 #:4002
           JAMES CHARLES HILL; July 10,2019                                           45


       1     BY MS. BRENNEKE:

       2              Q           Okay.         So let's go then to the next level

       3    Up.


       4                          Is the next level of accounting and budget

       5     the Northwest Detention Center?

      6                           MS. ARMSTRONG:         Object to the form.

       7                          THE WITNESS:         Yes, the facility would be

       8     the lowest level of our accounting and reporting.

       9     BY MS. BRENNEKE:

     10               Q           Okay.         And also budgeting?

     11               A           Yes.

     12               Q           Okay.         Would you describe the financial

     13      and accounting practices at the NWDC?

     14                           MS. ARMSTRONG:         Object to the form.

     15     BY MS. BRENNEKE:

     16               Q           Including budgeting, how you track budget

     17      to actual income revenue, cost expenses, reporting

     18      profits and losses?

     19                           MS. ARMSTRONG:         Object to the form.   That

     20      is an extraordinarily broad question.

     21                           MS. BRENNEKE:         Correct.   He's the man.

     22                           THE WITNESS:         Is there a specific topic

     23      you'd like to start with?

     24      BY MS. BRENNEKE:

     25               Q           Well, I'd like you to describe what you do



                  206 622 6675 I 800 831 6973

           rIA    production@yomreporting.com
                  www.yomreporting.com
